Exhibit 10.1
NONQUALIFIED STOCK OPTION AGREEMENT
     THIS AGREEMENT is entered into as of December 7, 2009 between Joy Global
Inc., a Delaware Corporation, (the “Company”) and (the “Employee”). In
consideration of the mutual promises and covenants made in this Agreement and
the mutual benefits to be derived from this Agreement, the Company and the
Employee agree as follows:
     1. Grant of Stock Option.

  (a)   Subject to the provisions of this Agreement and to the provisions of the
Joy Global Inc. 2007 Stock Incentive Plan (as amended from time to time, the
“Plan”), the Company hereby grants to the Employee as of December 7, 2009 (the
“Grant Date”) the right and option (the “Stock Option”) to purchase shares of
common stock of the Company, par value $1.00 per share (“Common Stock”), at the
exercise price of $52.81 per share. The Stock Option is a Nonqualified Stock
Option. Unless earlier terminated pursuant to the terms of this Agreement, the
Stock Option shall expire on the tenth anniversary of the Grant Date.
Capitalized terms used and not defined in this Agreement have the meanings given
to them in the Plan.     (b)   Employee agrees to comply with the Company’s
Executive Leadership Team Stock Ownership Policy, which is attached as
Exhibit 1, with respect to this Stock Option Agreement.     (c)   If for any
reason the Employee does not acknowledge and accept this Agreement by 5:00 p.m.
Milwaukee time on December 6, 2010, then (1) the Employee shall be considered to
have declined the grant of the Stock Option, (2) the Company’s grant of the
Stock Option shall be deemed automatically rescinded and the Stock Option shall
be null and void and (3) the Employee’s acceptance of this Agreement after such
time shall have no legal effect and the Company shall not be bound by any such
acceptance.

 



--------------------------------------------------------------------------------



 



     2. Exercisability of the Stock Option. The Stock Option shall become vested
and exercisable as follows: one-third of the shares covered thereby (rounded up
to the next whole share) on December 7, 2010 an additional one-third of such
shares (rounded up to the next whole share) on December 7, 2011, and the
remainder of such shares on December 7, 2012, subject in each case to the prior
termination of the Stock Option. Notwithstanding the foregoing, the Stock
Option, to the extent outstanding, shall become immediately vested and fully
exercisable upon (a) a Change in Control or (b) a Termination of Employment due
to death or Disability. For purposes of this Agreement, Change in Control shall
have the meaning set forth in the Plan. Upon the effective date of the
Employee’s Termination of Employment for any reason other than death or
Disability, any portion of the Stock Option that is not vested as of such date
in accordance with the foregoing provisions of this Paragraph 2 shall cease
vesting and terminate immediately.
     3. Method of Exercise of the Stock Option.

  (a)   The portion of the Stock Option as to which the Employee is vested shall
be exercisable by delivery to the Secretary of the Company of a written notice
stating the number of whole shares to be purchased pursuant to this Agreement
and the date on which the Employee elects to exercise the Stock Option and
accompanied by payment of the full purchase price of the shares of Common Stock
to be purchased.     (b)   The full purchase price of the Stock Option shall be
paid in cash, by wire transfer, or by certified check or bank draft payable to
the order of the Company, by exchange of shares of unrestricted Common Stock of
the Company already owned by the Employee (that have been purchased on the open
market by the Employee or held for at least six months prior to exercise) and
having an aggregate Fair Market Value equal to the full purchase price, or by
any other procedure approved by the Committee, or by a combination of the
foregoing.     (c)   Notice and payment may also be made through a brokerage
firm pursuant to an arrangement approved by the Company in advance.

     4. Terminations of Employment.

  (a)   If the Employee incurs a Termination of Employment due to Disability,
the Stock Option, to the extent outstanding at the time of such Termination of
Employment, shall become immediately vested and fully exercisable and may be
exercised by the Employee at any time prior to the first to occur of (i) one
year after such Termination of Employment or (ii) the expiration date of the
Stock Option, and shall thereafter expire.     (b)   If the Employee incurs a
Termination of Employment due to death, the Stock Option, to the extent
outstanding at the time of such Termination of Employment, shall become
immediately vested and fully exercisable and may be exercised by the Employee’s
estate or by a person who acquired the right to exercise such Stock Option by
bequest or inheritance or otherwise by reason of the death of the Employee at
any time prior to the first to occur of (i) one year after such

2



--------------------------------------------------------------------------------



 



      Termination of Employment or (ii) the expiration date of the Stock Option,
and shall thereafter expire.     (c)   If the Employee incurs a Termination of
Employment due to Retirement, the portion of the Stock Option, if any, which is
exercisable at the time of such Termination of Employment may be exercised at
any time prior to the first to occur of (i) three years after such Termination
of Employment or (ii) the expiration date of the Stock Option, and shall
thereafter expire. Any portion of the Stock Option that is not exercisable at
the time of such Termination of Employment shall expire as of such Termination
of Employment.     (d)   If the Employee incurs a voluntary Termination of
Employment by the Employee (other than Retirement), the portion of the Stock
Option, if any, which is exercisable at the time of such Termination of
Employment may be exercised at any time prior to the first to occur of
(i) 30 days after such Termination of Employment or (ii) the expiration date of
the Stock Option, and shall thereafter expire. Any portion of the Stock Option
that is not exercisable at the time of such Termination of Employment shall
expire as of such Termination of Employment.     (e)   If the Employee incurs a
Termination of Employment by the Company without Cause, the portion of the Stock
Option, if any, which is exercisable at the time of such Termination of
Employment may be exercised at any time prior to the first to occur of
(i) 90 days after such Termination of Employment or (ii) the expiration date of
the Stock Option, and shall thereafter expire. Any portion of the Stock Option
that is not exercisable at the time of such Termination of Employment shall
expire as of such Termination of Employment.     (f)   If the Employee incurs a
Termination of Employment by the Company for Cause, the entire Stock Option
shall immediately expire as of such Termination of Employment.

     5. Nontransferability. The Stock Option is not transferable by the
Employee, whether voluntarily or involuntarily, by operation of law or
otherwise, except as provided in the Plan. Any assignment, pledge, transfer or
other disposition, voluntary or involuntary, of the Stock Option made, or any
attachment, execution, garnishment, or lien issued against or placed upon the
Stock Option, except as provided in the Plan, shall be void.
     6. No Shareholder Rights Before Exercise. The Employee or a transferee of
the Stock Option shall have no rights as a shareholder with respect to any
shares covered by the Stock Option until the Employee or transferee has given
written notice of exercise, has paid in full for such shares and, if requested
by the Company, has given the representation described in Section 12(a) of the
Plan. No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions of other rights
for which the record date is prior to the date the events set forth above in
this Paragraph 6 have occurred.
     7. Adjustment in the Event of Change in Stock. In the event of a stock
split, spin-off, or other distribution of stock or property of the Company, or
any reorganization (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code), the number of shares
subject to the Stock Option and the exercise price per share shall be equitably

3



--------------------------------------------------------------------------------



 



adjusted by the Committee as it determines to be appropriate in its sole
discretion; provided, however, that the number of shares subject to the Stock
Option shall always be a whole number. In the event of any other change in
corporate capitalization (including, but not limited to, a change in the number
of shares of Common Stock outstanding) or a corporate transaction, such as any
merger, consolidation or separation or any partial or complete liquidation of
the Company, the number and kind of shares subject to the Stock Option and/or
the exercise price per share may be adjusted by the Board or Committee as the
Board or Committee may determine to be appropriate in its sole discretion;
provided, however, that the number of shares subject to the Stock Option shall
always be a whole number. The determination of the Board or Committee regarding
any adjustment will be final and conclusive.
     8. Payment of Transfer Taxes, Fees and Other Expenses. The Company agrees
to pay any and all original issue taxes and stock transfer taxes that may be
imposed on the issuance of shares acquired pursuant to exercise of the Stock
Option, together with any and all other fees and expenses necessarily incurred
by the Company in connection therewith.
     9. Other Restrictions on Exercisability. The exercise of the Stock Option
and the delivery of share certificates upon such exercise shall be subject to
the requirement that, if at any time the Committee shall determine that (a) the
listing, registration or qualification of the shares of Common Stock subject or
related thereto upon any securities exchange or under any state or federal law
or (b) the consent or approval of any government regulatory body is, in the case
of (a) or (b), necessary or desirable as a condition of, or in connection with,
such exercise or the delivery or purchase of shares pursuant thereto, then in
any such event such exercise shall not be effective unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
     10. Taxes and Withholdings. No later than the date of exercise of the Stock
Option granted hereunder, the Employee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state, local and applicable non-U.S. taxes of any kind required by law to be
withheld upon the exercise of such Stock Option, and the Company shall, to the
extent permitted or required by law, have the right to deduct from any payment
of any kind due to the Employee federal, state, local and applicable non-U.S.
taxes of any kind required by law to be withheld upon the exercise of such Stock
Option.
     11. Confidential Information; Noncompetition; Nonsolicitation.
Nothing in this Agreement or that follows limits the Company’s or Affiliates’
rights with respect to Trade Secrets which are defined by and protected by Wis.
Stat. § 134.90.

  (a)   The Employee shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its Affiliates and their respective businesses that the
Employee obtains during the Employee’s employment by the Company or any of its
Affiliates and that (i) is not public knowledge or (ii) became public knowledge
as a result of the Employee’s violation of this Paragraph 11.(a) (“Confidential
Information”). The Employee acknowledges that the Confidential Information is
highly sensitive and proprietary and includes, without limitation: product
design information, product specifications and tolerances, manufacturing
processes and methods, information

4



--------------------------------------------------------------------------------



 



      regarding new product or new feature development, information regarding
how to satisfy particular customer needs, expectations and applications,
information regarding strategic or tactical planning, information regarding
pending or planned competitive bids, information regarding costs, margins, and
methods of estimating, and information regarding key employees. The Employee
shall not communicate, divulge or disseminate Confidential Information to any
person, firm, corporation, partnership or entity of any kind whatsoever under
any circumstances reasonably likely to result in the use of such Confidential
Information to the Company or any of its Affiliates’ competitive disadvantage at
any time during or after the Employee’s employment by the Company or any of its
Affiliates, for a period of two (2) years following the Termination of
Employment, except with the prior written consent of the Company or as otherwise
required by law or legal process.         All computer software, business cards,
telephone lists, customer lists, price lists, contract forms, catalogs, records,
files and know-how acquired while an employee of the Company or any of its
Affiliates are acknowledged to be the property of the Company or the applicable
Affiliate(s) and shall not be duplicated, removed from the possession or
premises of the Company or such Affiliate(s) or made use of other than in
pursuit of the business of the Company and its Affiliates or as may otherwise be
required by law or any legal process, and, upon Termination of Employment for
any reason, Employee shall deliver to the Company (or the applicable Affiliate,
if the Employee is employed outside the United States), without further demand,
all such items and any copies thereof which are then in his or her possession or
under his or her control.     (b)   The Employee acknowledges that his or her
employment may place him or her in a position of contact and trust with
customers of the Company or its Affiliates, and that in the course of employment
the Employee may be given access to and asked to maintain and develop
relationships with such customers. The Employee acknowledges that such
relationships are of substantial value to the Company and its Affiliates and
that it is reasonable for the Company to seek to prevent Employee from giving
competitors unfair access to such relationships.     (c)   Prior to and through
an eighteen-month period following the Termination of Employment date, the
Employee will not, except upon prior written permission signed by the President
or an Executive Vice President of the Company, consult with or advise or,
directly or indirectly, as owner, partner, officer or employee, engage in
business with any company or entity in competition with the Company or any of
its Affiliates in the business of manufacturing, selling, servicing, or
repairing equipment or parts for the surface mining industry, including but not
limited to, those entities set forth in the attached Exhibit 2 and in a capacity
where Confidential Information or Trade Secrets of the Company or any of its
Affiliates would reasonably be considered useful. Notwithstanding the foregoing,
the Employee may make and retain investments in not more than three percent of
the equity of any such company if such equity is listed on a national securities
exchange or regularly traded in an over-the-counter market.

5



--------------------------------------------------------------------------------



 



  (d)   Prior to and through a two-year period following the Termination of
Employment date, the Employee will not, directly or indirectly solicit or induce
for employment on behalf of any company or entity in competition with the
Company or any of its Affiliates in the business of manufacturing, selling,
servicing or repairing mining equipment or parts, including but not limited to,
those entities set forth in the attached Exhibit 2 (other than any personal
assistant hired to work directly for the Employee), any individual employed by
the Company or any of its Affiliates on the Termination of Employment date or
any person who was so employed by the Company or any of its Affiliates at any
time during the preceding three months.     (e)   Prior to and through a
one-year period following the Termination of Employment, the Employee will not,
directly or indirectly, interfere with, or endeavor to entice away from Company
or any of its Affiliates, any person, firm, corporation, partnership or entity
of any kind whatsoever which is a customer of Company or any of its Affiliates,
or which was a customer of Company or any of its Affiliates, within one year
prior to the Termination of Employment date, and, which the Employee regularly
performed services for, or regularly dealt with, or regularly had contact with
such customer on behalf of the Company or any of its Affiliates, and the
Employee obtained knowledge, as a result of his or her position with the Company
or any of its Affiliates, which would be beneficial to Employee’s efforts to
convince such customer to cease doing business with the Company or any of its
Affiliates, in whole or in part.     (f)   In the event of a breach of the
Employee’s covenants under this Paragraph 11, the entire Stock Option shall
immediately expire as of the date of such breach. The Employee acknowledges and
agrees that such expiration is not expected to adequately compensate the Company
and its Affiliates for any such breach and that such expiration shall not
substitute for or adversely affect the remedies to which the Company or any of
its Affiliates is entitled under Paragraph 11(g) or at law.     (g)   In the
event of a breach of the Employee’s covenants under this Paragraph 11, it is
understood and agreed that the Company and any Affiliate(s) that employed the
Employee shall be entitled to injunctive relief, as well as any other legal or
equitable remedies. The Employee acknowledges and agrees that the covenants,
obligations and agreements of the Employee in Paragraphs 11(a), (b), (c),
(d) and (e) of this Agreement relate to special, unique and extraordinary
matters and that a violation of any of the terms of such covenants, obligations
or agreements will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, the Employee agrees that the
Company and any Affiliate(s) that employed the Employee shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the Employee from committing any violation
of such covenants, obligations or agreements. These injunctive remedies are
cumulative and in addition to any other rights and remedies that the Company or
its Affiliates may have.

6



--------------------------------------------------------------------------------



 



  (h)   The Company and the Employee hereby irrevocably submit to the exclusive
jurisdiction of the courts of Wisconsin and the federal courts of the United
States of America, located in Milwaukee, Wisconsin, in respect of all disputes
involving Confidential Information, trade secrets or the violation of the
provisions of this Paragraph 11 and the interpretation and enforcement of this
Paragraph 11, and the parties hereto hereby irrevocably agree that (i) the sole
and exclusive appropriate venue for any suit or proceeding relating to such
matters shall be in such a court, (ii) all claims with respect to any such
matters shall be heard and determined exclusively in such court, (iii) such
court shall have exclusive jurisdiction over the person of such parties and over
the subject matter of any such dispute, and (iv) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to any suit or proceeding brought before such a
court in accordance with the provisions of this Paragraph 11.

     12. Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Employee:

If to the Company:   Joy Global Inc.
100 East Wisconsin Avenue, Suite 2780
Milwaukee, WI 53202
Attention: Corporate Secretary
Facsimile: 414-319-8520

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 12. Notice and
communications shall be effective when actually received by the addressee.
     13. Successors. Except as otherwise provided hereunder, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any transferee or successor of the Employee
pursuant to Paragraph 5.
     14. Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Delaware as applied to contracts executed in and performed wholly within the
State of Delaware, without reference to principles of conflict of laws with the
exception of Paragraph 11, which will be interpreted, enforced, and governed by
the laws of the State of Wisconsin.
     15. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement is held invalid
or unenforceable to any extent, the remainder of this Agreement shall not be
affected by that provision and that provision shall be enforced to the greatest
extent permitted by law.
     16. Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, any term

7



--------------------------------------------------------------------------------



 



which is not defined in this Agreement, or any matters as to which this
Agreement is silent, the Plan shall govern including, without limitation, the
provisions thereof pursuant to which the Committee has the power, among others,
to (a) interpret the Plan, (b) prescribe, amend and rescind rules and
regulations relating to the Plan and (c) make all other determinations deemed
necessary or advisable for the administration of the Plan.
     17. Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.
     18. Amendment. This Agreement may not be modified, amended or waived except
by an instrument in writing signed by both parties hereto. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.
     19. Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original.
     20. Miscellaneous.

  (a)   This Agreement shall not confer upon the Employee any right to continue
as an employee of the Company or any of its Affiliates, nor shall this Agreement
interfere in any way with the right of the Company or its Affiliates to
terminate the employment of the Employee at any time.     (b)   This Agreement
shall be subject to all applicable laws, rules and regulations and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

     IN WITNESS WHEREOF, the Employee has executed this Agreement, and the
Company has caused this Agreement to be executed in its name and on its behalf,
all as of the date first written above.

            JOY GLOBAL INC.

Sean D. Major
Executive Vice President, General Counsel and Secretary

EMPLOYEE:
      By:                        

8



--------------------------------------------------------------------------------



 



EXHIBIT 1
EXECUTIVE LEADERSHIP TEAM
STOCK OWNERSHIP POLICY
     Members of the Company’s Executive Leadership Team are subject to the
following minimum ownership requirements for shares of the Company’s common
stock:

•   CEO: Five times annual salary. Until the five times annual salary
requirement has been met, the executive is required to retain shares of Common
Stock having a market value at least equal to 50% of the pre-tax compensation
realized upon settlement of any restricted stock units, payment of any
performance shares, exercise of any stock options or settlement of any other
stock awards. After the five times annual salary requirement has been met, the
CEO is required to retain, at the retention rate specified in the preceding
sentence, a sufficient number of shares of Common Stock received by the CEO from
subsequent settlements of restricted stock units, payments of performance
shares, exercises of stock options and settlements of other stock awards as may
be necessary at that time to satisfy the five times annual salary requirement.  
•   Other Executive Officers: Two and one-half times annual salary. Until the
two and one-half times annual salary requirement has been met, the executive is
required to retain shares of Common Stock having a market value at least equal
to 25% of the pre-tax compensation realized upon settlement of any restricted
stock units, payment of any performance shares, exercise of any stock options or
settlement of any other stock awards. After the two and one-half times annual
salary requirement has been met, the executive is required to retain, at the
retention rate specified in the preceding sentence, a sufficient number of
shares of Common Stock from subsequent settlements of restricted stock units,
payments of performance shares, exercises of stock options and settlements of
other stock awards as may be necessary at that time to satisfy the two and
one-half times annual salary requirement.   •   Each executive shall not sell,
transfer or otherwise dispose of shares of Common Stock (i) until the respective
ownership requirement has been met or (ii) after the respective ownership
requirement has been met, to the extent that the executive would no longer
satisfy the ownership requirement immediately following such sale, transfer or
other disposition.   •   For the purposes of this policy, restricted stock
units, performance shares and stock options shall not be considered to be shares
of Common Stock.

9



--------------------------------------------------------------------------------



 



EXHIBIT 2
COMPANIES
     This Exhibit forms a part of the Nonqualified Stock Option Agreement,
entered into as of December 7, 2009, between Joy Global Inc. and Employee.

  1.   Bucyrus International, Inc.     2.   Cogar Manufacturing Inc.     3.  
Eickhoff Corporation     4.   FMC Technologies Inc.     5.   Fletcher
International or Fletcher Asset Management     6.   Longwall Associates, Inc.  
  7.   Sandvik AB     8.   SANY Group Co. Ltd.

10